DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendments made to claims 1 and 10 in the response filed 7/8/22 is acknowledged.
Claims 1-20 are still pending in the application and are examined below.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Objections
Claims 2, 3, 5, 6, 12, 14-16, 19 are objected to because of the following informalities:  
“wherein the first intermediate fixing point is located in a vicinity of a side end” in claim 2, line 2 should be amended to recite --wherein each first intermediate fixing point is located in a vicinity of a respective side end--
“wherein the first intermediate fixing point is located close to the upper end” in claim 3, line 2 should be amended to recite --wherein each first intermediate fixing point is located close to the respective upper end--
“wherein the first intermediate fixing point” in claim 5, line 2 should be amended to recite --wherein each first intermediate fixing point--
“wherein the first intermediate fixing point” in claim 6, line 2 should be amended to recite --wherein each first intermediate fixing point--
“wherein the second intermediate fixing point is located closer to the lower end” in claim 12, line 2 should be amended to recite --wherein each second intermediate fixing point is located closer to the respective lower end--
“wherein a distance” in claim 14, line 2 should be amended to recite --wherein, for each ear strap, a distance--
“wherein the second intermediate fixing point” in claim 15, line 2 should be amended to recite --wherein each second intermediate fixing point--
“wherein the second intermediate fixing point” in claim 16, line 2 should be amended to recite --wherein each second intermediate fixing point--
“wherein the upper end fixing point and the lower end fixing point” in claim 18, line 2 should be amended to recite --wherein each upper end fixing point and each lower end fixing point--
“wherein the upper end fixing point and the lower end fixing point” in claim 19, line 2 should be amended to recite --wherein each upper end fixing point and each lower end fixing point--
Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-6 and 10-19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zobel US 4,014,047.
Regarding claim 1, Zobel discloses a mask 1 (fig. 1) comprising: a main body part configured to cover a mouth of a wearer; and a pair of ear straps 2/2 provided on left and right sides of the main body part and configured to be hooked over ears of the wearer (figs. 1-3 and col. 3, lines 15-20), wherein, for each ear strap 2/2, the main body part has an upper end fixing point which is a part where an upper end part of each of the ear straps 2/2 is fixed, a lower end fixing point which is a part where a lower end part of each of the ear straps 2/2 is fixed, and a first intermediate fixing point which is a part where one location of an intermediate part of each of the ear straps 2/2 is fixed (please see annotated fig. A below for these fixing points, which are the same for the ear strap on the left side, but have not been duplicated to reduce clutter in the annotated figure; col. 3, lines 29-41); the first intermediate fixing point is located between the upper end fixing point and the lower end fixing point with respect to a vertical direction of the main body part (annotated fig. A); and neither the upper end part nor the lower end part is present between the one location of the intermediate part and a part 9 configured to be hooked over the ear along each of the ear straps 2/2 (annotated fig. A, the upper end part (location of upper end fixing point) and lower end part (location of lower end fixing point) are not between the location of the intermediate fixing point and the part 9 for hooking over the ear).

    PNG
    media_image1.png
    444
    799
    media_image1.png
    Greyscale

Regarding claim 2, Zobel discloses the first intermediate fixing point being located in a vicinity of a side end of the main body part (annotated fig. A, the claimed fixing points being on the right and left side ends of the main body part).
Regarding claim 3, Zobel discloses the first intermediate fixing point being located closer to the upper end fixing point than the lower end fixing point (annotated fig. A).
Regarding claim 4, Zobel discloses the ear straps 2/2 extending between the first intermediate fixing point and the upper end fixing point without slack (annotated fig. A, the ear straps 2/2 are wrapped tightly around the chain stitching 7 between the upper end fixing point and the intermediate fixing point as shown).
Regarding claim 5, Zobel discloses the first intermediate fixing point existing on an outer surface of the main body part (annotated fig. A, the surface of the main body part facing out of the page being interpreted as the outer surface).
Regarding claim 6, Zobel discloses the first intermediate fixing point existing on an inner surface of the main body part (annotated fig. A, the surface of the main body part facing out of the page being interpreted as the inner surface).
Regarding claim 10, Zobel discloses wherein, for each ear strap 2/2, the main body part has a second intermediate fixing point which is a part where another location of the intermediate part of each of the ear straps 2/2 is fixed (annotated fig. A); and the second intermediate fixing point is located between the first intermediate fixing point and the lower end fixing point with respect to the vertical direction (annotated fig. A).
Regarding claim 11, Zobel discloses the second intermediate fixing point being located in a vicinity of a side end of the main body part (annotated fig. A, the claimed fixing points being on the right and left side ends of the main body part).
Regarding claim 12, Zobel discloses the second intermediate fixing point being located closer to the lower end fixing point than the upper end fixing point (annotated fig. A).
Regarding claim 13, Zobel discloses the ear straps 2/2 extending between the second intermediate fixing point and the lower end fixing point without slack (annotated fig. A, the ear straps 2/2 are wrapped tightly around the chain stitching 7 between the lower end fixing point and the second intermediate fixing point as shown).
Regarding claim 14, Zobel discloses wherein a distance, in the vertical direction, from the second intermediate fixing point to the lower end fixing point is less than a distance, in the vertical direction, from the first intermediate fixing point to the upper end fixing point (annotated fig. A).
Regarding claim 15, Zobel discloses the second intermediate fixing point existing on an outer surface of the main body part (annotated fig. A, the surface of the main body part facing out of the page being interpreted as the outer surface).
Regarding claim 16, Zobel discloses the second intermediate fixing point existing on an inner surface of the main body part (annotated fig. A, the surface of the main body part facing out of the page being interpreted as the inner surface).
Regarding claim 17, Zobel discloses the ear straps 2/2 exhibiting elasticity (col. 3, lines 24-26).
Regarding claim 18, Zobel discloses the upper end fixing point and the lower end fixing point existing on an outer surface of the main body part (annotated fig. A, the surface of the main body part facing out of the page being interpreted as the outer surface).
Regarding claim 19, Zobel discloses the upper end fixing point and the lower end fixing point existing on an inner surface of the main body part (annotated fig. A, the surface of the main body part facing out of the page being interpreted as the inner surface).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zobel US 4,014,047 in view of Thompson et al. US 2019/0134436 A1.
Regarding claim 7, Zobel discloses the claimed invention as discussed above.
Zobel further discloses the ear straps 2/2 being fixed to the first intermediate fixing point of the main body part (annotated fig. A and col. 3, lines 29-41, via chain stitches 7).
Zobel is silent on the fixing being by stapling.
However, Thompson teaches a respiratory device (fig. 4 and [0004]) comprising head straps 24/28 being fixed to another part 26 by stapling ([0031], straps 24 may be attached to edge portion 26 of the head covering via stitching and/or staples).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have provided the chain stitching of Zobel with additional stapling, as taught by Thompson, to further secure the ear straps in place.
 Claim(s) 8 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zobel US 4,014,047 in view of Thompson et al. US 2019/0134436 A1 further in view of Bryant et al. US 5,724,677.
Regarding claim 8, Zobel discloses the claimed invention as discussed above.
Zobel further discloses the ear straps 2/2 being fixed to the first intermediate fixing point of the main body part (annotated fig. A and col. 3, lines 29-41, via chain stitches 7).
Zobel is silent on the fixing being by adhesion.
However, Thompson teaches a respiratory device (fig. 4 and [0004]) comprising head straps 24/28 being fixed to another part 26 by adhesion ([0031], straps 24 may be attached to edge portion 26 of the head covering via stitching and/or adhesives).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have provided the chain stitching of Zobel with additional adhesion, as taught by Thompson, to further secure the ear straps in place.
Zobel in view of Thompson is silent on the adhesion being hot-melt adhesion.
However, Bryant teaches head bands for a mask (col. 1, lines 6-11), wherein the head band is fixed to the mask by hot-melt adhesion (col. 12, line 66-col. 13, line 6).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the adhesion of Zobel in view of Thompson to be hot-melt adhesion, as taught by Bryant, because hot-melt adhesives have faster setting/drying times.
Regarding claim 9, Zobel discloses the claimed invention as discussed above.
Zobel further discloses the ear straps 2/2 being fixed to the first intermediate fixing point of the main body part (annotated fig. A and col. 3, lines 29-41, via chain stitches 7).
Zobel is silent on the fixing being by ultrasonic welding.
However, Thompson teaches a respiratory device (fig. 4 and [0004]) comprising head straps 24/28 being fixed to another part 26 by an additional fixing method ([0031], straps 24 may be attached to edge portion 26 of the head covering via any suitable means, such as stitching and/or attachment devices or the like).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have provided the chain stitching of Zobel with additional fixing, as taught by Thompson, to further secure the ear straps in place.
Zobel in view of Thompson is silent on the additional fixing method being ultrasonic welding.
However, Bryant teaches head bands for a mask (col. 1, lines 6-11), wherein the head band is fixed to the mask by ultrasonic welding (col. 12, line 66-col. 13, line 6).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the additional fixing method of Zobel in view of Thompson to be ultrasonic welding, as taught by Bryant, because ultrasonic welding does not add additional material to the mask, thus reducing weight.
Claim(s) 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zobel US 4,014,047 in view of Tate, Jr. US 4,037,593.
Regarding claim 20, Zobel discloses the claimed invention as discussed above.
Zobel is silent on the main body part having a moisture-retaining material holding part that holds a moisture-retaining material.
However, Tate, Jr. teaches a mask 10 (fig. 3) with a main body part 11 (figs. 1 and 2 and col. 2, lines 32-34) having a moisture-retaining material holding part that holds a moisture-retaining material 21 (figs. 1 and 2 and col. 2, lines 53-59, the part of the mask body 11 underlying cushion 21 being the moisture-retaining material holding part, since cushion 21 is a vapor barrier (i.e., retains moisture within the mask)).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have provided the main body part of Zobel with a moisture-retaining material holding part that holds a moisture-retaining material, as taught by Tate, Jr., to prevent the rise of the wearer’s breath in the vicinity of the wearer’s eyes (col. 1, lines 62-65).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Giles US 2015/0335080 A1
Mekler et al. US 9,655,392 B2
Ahn WO 2019/231033 A1
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELLE J LEE whose telephone number is (571)270-7303. The examiner can normally be reached 9 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ALIREZA NIA can be reached on (571)270-3076. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHELLE J LEE/            Primary Examiner, Art Unit 3786